—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Rappaport, J.), dated November 24, 1998, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, without costs or disbursements, the motion is granted, and the complaint is dismissed.
After the defendants established their prima facie entitlement to summary judgment, the plaintiff failed to raise a triable issue of fact as to whether any repairs made by the defendants to the subject sidewalk caused or contributed to her trip and fall (see generally, Capobianco v Mari, 267 AD2d 191; see, Witte v Incorporated Vil. of Port Washington N., 114 AD2d 359). Ritter, J. P., Friedmann, Feuerstein and Smith, JJ., concur.